                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Jerome R. Wilson,

                Plaintiff,
                                                           Case Number: 1:18-cv-00436
vs.
                                                           Judge Michael R. Barrett

Andrew Saul, 1
Commissioner of
Social Security,

                Defendant.

                                                 ORDER

        This matter is before the Court on the Magistrate Judge’s February 26, 2019

Report and Recommendation (“R&R”) recommending that the case be dismissed with

prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure in light of

Plaintiff’s failure to prosecute. (Doc. 12).

        When objections are received to a magistrate judge’s R&R on a dispositive matter,

the district judge “must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” FED. R. CIV. P. 72(b)(3). After review, the district

judge “may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”                          Id.; see

28 U.S.C. § 636(b)(1).

        The parties received proper notice pursuant to 28 U.S.C. § 636(b)(1)(C), including

notice that they would waive further appeal if they failed to file objections to the R&R in a


1Andrew Saul became the Commissioner of Social Security on June 17, 2019 and, consequently, is
automatically substituted as a party in this matter. See FED. R. CIV. P. 25(d); see also Section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
timely manner, United States v. Walters, 638 F.2d 947 (6th Cir. 1981), and objections

were due by March 12, 2019. Plaintiff submitting a filing on March 11, 2019, which

appears to be addressed to both the Court and Defendant. The Court will construe his

March 11, 2019 filing as an objection to the February 26, 2019 R&R. Cf. Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (holding that the objections of a petitioner appearing pro

se will be construed liberally).

       The Magistrate Judge completed a comprehensive review of the record and the

same will not be repeated here except to the extent necessary to address Plaintiff’s

objections. In short, Plaintiff has failed to comply with two Court Orders directing him to

file his Statement of Errors pursuant to Local Civil Rule 8.1(b). (Docs. 10, 11); see Ohio

Civ. R. P. 8.1(b) (“Within forty-five days after service of the administrative record, the

plaintiff must file and serve a statement of errors setting forth the bases upon which the

plaintiff seeks reversal or remand.”).   In his objection, he alleges that he does not

understand what he needs to submit, he was told in December 2018 that he did not have

to do anything, and that his medical condition has worsened since 2010. (Doc. 13). He

requests that, if the Court or Defendant need any more information, to please let him

know. (Id.).

       A review of the record in this matter confirms that the Court gave Plaintiff more

than one opportunity, and more than 128 days, to file his Statement of Errors and he did

not file it. (Docs. 8, 10, 11). Although Plaintiff asserts that he does not understand what

he must file and that he was told that he did not have to do anything, the record plainly

contradicts his assertions; the Court made clear that he was required to file his Statement

of Errors before November 29, 2018. (Doc. 10, 11). Moreover, Plaintiff has not filed a


                                            2
change of address notification with the Court, and the address on the envelope that

contained his objections matches his address listed on the docket, so the Court is not

convinced that Plaintiff did not receive the prior Orders. Although sympathetic that

Plaintiff is proceeding pro se in this matter, the Court cannot excuse his failure to respond

to two Court Orders or to file his Statement of Errors. See Jourdan v. Jabe, 951 F.2d

108, 109 (6th Cir. 1991) (“[W]hile pro se litigants may be entitled to some latitude when

dealing with sophisticated legal issues, acknowledging their lack of formal training, there

is no cause for extending this margin to straightforward procedural requirements that a

layperson can comprehend as easily as a lawyer.”).

       Based on the foregoing, the Court ADOPTS the February 26, 2019 R&R (Doc. 12)

and it is hereby ORDERED that and this case is DISMISSED with prejudice and this

matter is CLOSED and TERMINATED from the active docket of this Court.

       IT IS SO ORDERED.


                                                  _s/ Michael R. Barrett______
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                             3
